                                 Case 2:19-cv-00743-RFB-DJA Document 137 Filed 06/09/21 Page 1 of 3




                              1 Munger Tolles & Olson, LLP
                                Cary B. Lerman
                              2 California Bar No. 54937
                                (admitted pro hac vice)
                              3   cary.lerman@mto.com
                                350 South Grand Avenue, 50 Floor
                              4 Los Angeles, California 90071
                                Telephone:     (213) 683-9163
                              5
                                Munger Tolles & Olson, LLP
                              6 Jacob Max Rosen
                                California Bar No. 310789
                              7   max.rosen@mto.com
                                (admitted pro hac vice)
                              8 560 Mission Street, 27th Floor
                                San Francisco, California 94105
                              9 Telephone:     (415) 512-4094

                         10 McCormick, Barstow, Sheppard,
                            Wayte & Carruth LLP
                         11 Wade M. Hansard
                            Nevada Bar No. 8104
                         12   wade.hansard@mccormickbarstow.com
                            Jonathan W. Carlson
                         13 Nevada Bar No. 10536
                              jonathan.carlson@mccormickbarstow.com
                         14 Tayler D. Martinez
                            Nevada Bar No. 14921
                         15   tayler.martinez@mccormickbarstow.com
                            8337 West Sunset Road, Suite 350
                         16 Las Vegas, Nevada 89113
                            Telephone:     (702) 949-1100
                         17 Facsimile:     (702) 949-1101

                         18 Attorneys for GEICO CASUALTY COMPANY
                         19                                 UNITED STATES DISTRICT COURT

                         20                                        DISTRICT OF NEVADA

                         21 KELSY ARLITZ, individually; GARY                    Case No. 2:19-cv-00743-RFB-DJA
                            ARLITZ, as general guardian of ward KELSY
                         22 ARLITZ; KARIE ARLITZ, as general                    STIPULATION AND ORDER TO
                            guardian of ward KELSY ARLITZ,                      EXTEND THE BRIEFING SCHEDULE
                         23                                                     FOR REPLIES TO RESPONSIVE
                                           Plaintiffs,                          BRIEFING TO PLAINTIFFS AND
                         24                                                     DEFENDANT’S RESPECTIVE MOTIONS
                                   v.                                           FOR SUMMARY JUDGMENT (THIRD
                         25                                                     REQUEST)
                            GEICO CASUALTY COMPANY; DOES 1
                         26 through 100 and ROE CORPORATIONS 1
                            through 100, inclusive,
                         27
                                           Defendants.
                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                               Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                    STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113               PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (THIRD REQUEST)
                                  Case 2:19-cv-00743-RFB-DJA Document 137 Filed 06/09/21 Page 2 of 3




                              1         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY

                              2 ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ, and KARIE

                              3 ARLITZ, as general guardian of ward KELSY ARLITZ, through their counsel of record, PRINCE

                              4 LAW GROUP, and Defendant GEICO CASUALTY COMPANY, through its counsel of record,

                              5 McCORMICK, BARSTOW, SHEPPARD, WAYTE & CARRUTH LLP, that the deadline for

                              6 Plaintiffs to file their Reply to Response to Defendant GEICO Casualty Company’s Motion for

                              7 Summary Judgment (ECF No. 111) and for Defendant to file its Reply to Response to Plaintiffs’

                              8 Motion for Summary Judgment (ECF No. 116) shall be extended from Wednesday, June 16, 2021

                              9 to Wednesday, June 23, 2021. The parties’ respective Motions were filed on April 14, 2021.

                         10             This is the third request for extension of time to file the replies to responsive briefing to the

                         11 parties’ respective Motions for Summary Judgment. This Court approved an extension of time of

                         12 one week for the parties to file replies to the responsive briefing to the parties’ respective Motions

                         13 for Summary Judgment (ECF No. 135). Given the substantive and complex nature of the issues and

                         14 arguments involved in this matter, the partiers respectfully request an additional one week extension

                         15 to properly and fully reply to the responsive briefs. The parties note that they appreciate the Court’s

                         16 accommodations thus far.

                         17             Accordingly, the parties respectfully request this Court to approve the foregoing stipulation.

                         18 Their requested extension of time is not made in bad faith or to unnecessarily delay these
                         19 proceedings.

                         20 Dated: June 8, 2021                                              PRINCE LAW GROUP

                         21

                         22                                                   By:                  /s/ Kevin T. Strong
                                                                                                Dennis M. Prince
                         23                                                                   Nevada Bar No. 5092
                                                                                                 Kevin T. Strong
                         24
                                                                                              Nevada Bar No. 12107
                         25                                                                   Attorneys for Plaintiffs

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                                 2                    Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                    STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113               PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (THIRD REQUEST)
                                  Case 2:19-cv-00743-RFB-DJA Document 137 Filed 06/09/21 Page 3 of 3




                              1                                                                  Arlitz, et al. v. GEICO Cas. Co.
                                                                                              Case No. 2:19-cv-00743-RFB-DJA
                              2
                                  Dated: June 8, 2021                            McCORMICK, BARSTOW, SHEPPARD,
                              3
                                                                                     WAYTE & CARRUTH LLP
                              4

                              5                                            By:               /s/ Jonathan W. Carlson
                              6                                                              Wade M. Hansard
                                                                                           Nevada Bar No. 8104
                              7                                                            Jonathan W. Carlson
                                                                                          Nevada Bar No. 10536
                              8                                                             Tayler D. Martinez
                              9                                                           Nevada Bar No. 14921
                                                                                          Attorneys for Defendant
                         10
                                                                            ORDER
                         11
                                              IT IS SO ORDERED.
                         12
                                  Dated: June ___,
                                              9 2021
                         13

                         14

                         15                                                          UNITED STATES DISTRICT JUDGE

                         16       7682326.1


                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &                                                              3                  Case No. 2:19-cv-00743-RFB-DJA
   CARRUTH LLP                     STIPULATION AND ORDER TO EXTEND THE BRIEFING SCHEDULE FOR REPLIES TO RESPONSIVE BRIEFING TO
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                PLAINTIFFS AND DEFENDANT’S RESPECTIVE MOTIONS FOR SUMMARY JUDGMENT (THIRD REQUEST)
